Citation Nr: 1624683	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  08-03 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to increased ratings for degenerative disc disease with history of low back strain ("low back disability"), currently assigned "staged" ratings of 20 percent prior to October 31, 2011, and 40 percent from that date.

2.  Entitlement to increased ratings for total left knee replacement due to traumatic degenerative joint disease of the left knee ("left knee disability"), currently assigned "staged" ratings of 50 percent prior to April 17, 2007, 30 percent from June 1, 2008 to October 1, 2014, and 40 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty for training with the Army National Guard from October to December 1978 and in June and July 1985.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2011, the case was before a Veterans Law Judge who, in pertinent part, remanded the matters for additional development.  An interim [October 2012] rating decision granted a 40 percent rating for the low back disability, effective October 31, 2011.  In July 2014, another Veterans Law Judge remanded the matters for additional development.  An interim [October 2014] rating decision granted a 40 percent rating for the left knee disability, effective October 1, 2014.  The claims file has been reassigned to the undersigned for the purpose of this decision

From April 17, 2007 through May 31, 2008, the left knee disability was assigned a 100 percent schedular rating post total knee replacement, after which a 30 percent rating was assigned.  The matter of the rating from April 17, 2007 through May 31, 2008 is not for consideration.

The Board's previous remands also addressed the Veteran's claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU).  An October 2014 rating decision granted entitlement to TDIU effective October 2, 2014.  The Veteran has not expressed disagreement with that decision.  The matter is therefore no longer before the Board.  

The Board notes that an October 2014 supplemental statement of the case erroneously included entitlement to TDIU prior to October 2, 2014 as a matter remaining on appeal.




FINDINGS OF FACT

1.  Prior to October 31, 2011, the Veteran's service-connected low back disability was not shown to be manifested by limitation of forward flexion to 30 degrees or less, any findings of ankylosis, or evidence of incapacitating episodes having a total duration of at least 4 weeks during a 12-month period.

2.  Since October 31, 2011, the service-connected low back disability is not shown to have been manifested by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks during a 12-month period.

3.  It is reasonably shown that the Veteran has left lower extremity radiculopathy, consistent with mild (but not greater) incomplete paralysis of the femoral (anterior crural) nerve, as a neurological manifestation of his degenerative disc disease with history of low back strain.   

4.  Prior to April 17, 2007, the Veteran's service-connected left knee disability is not shown to have been manifested by extremely unfavorable ankylosis of the knee, in flexion at an angle of 45 degrees or more, or by recurrent subluxation or lateral instability.

5.  From June 1, 2008 to October 1, 2014, the service-connected left knee disability is not shown to have been manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity, extension limited to 30 degrees, or recurrent subluxation or lateral instability.

6.  Since October 1, 2014, the service-connected left knee disability is not shown to have been manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity, extension limited to 45 degrees, or recurrent subluxation or lateral instability.



CONCLUSIONS OF LAW

1.  Prior to October 31, 2011, the criteria are not met for a rating exceeding 20 percent for the Veteran's low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5242 (2015).

2.  Since October 31, 2011, the criteria have not been met for a rating exceeding 40 percent for the service-connected low back disability.  Id.

3.  A separate 10 percent rating is warranted for left lower extremity radiculopathy as a neurological manifestation of lumbosacral disc disease.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.310, 4.1, 4.3, 4.6, 4.7, 4.10, 4.71a, 4.124a, Code 8526 (2015).

4.  Prior to April 17, 2007, the criteria are not met for a rating exceeding 50 percent for the Veteran's left knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, Codes 5010-5055, 5261 (2015).

5.  From June 1, 2008 to October 1, 2014, the criteria are not met for a rating exceeding 30 percent for the service-connected left knee disability.  Id.

6.  Since October 1, 2014, the criteria are not met for a rating exceeding 40 percent for the service-connected left knee disability.  Id.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by correspondence dated in January 2006, May 2006, February 2007 and August 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
The Veteran's pertinent post-service treatment records have been obtained, including on remand.  The agency of original jurisdiction (AOJ)/Appeals Management Center (AMC) arranged for VA examinations in October 2006, October 2011 and October 2014.  The reports of these examinations, especially when considered collectively, provide the information needed to properly evaluate these disabilities, so are adequate for rating purposes such that additional examination is not needed or required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has not identified any evidence relevant to these claims that remains outstanding; therefore, VA's duty to assist has been met.  There also was the required compliance, certainly acceptable substantial compliance, with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance.)  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Legal Criteria - General

In adjudicating these claims, the Board has reviewed all of the evidence in the Veteran's claims file, which is entirely electronic (paperless), but with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss in detail each and every piece of evidence.  See Gonzales v. West, 218 F.3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, on the claims.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Also reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation over the life span of the claim, in other words the assignment of "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2009).  In the increased-rating context the relevant temporal focus is on the state of the disability from one year immediately preceding the filing of the claim for greater compensation. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2)

When an evaluation of a disability is at least partly based on the extent it causes limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Code, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 , 4.45, and 4.59.  These factors include more or less movement than normal, weakened movement, premature or excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  Pettiti v. McDonald, 27 Vet. App. 415, 425 (2015) (holding that § 4.59 serves as a bridge linking painful motion and limitation of motion, such that a claimant with painful motion is deemed to have limited motion under DC 5003 even though actual motion is not limited).  Moreover, the provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis, so must be considered when raised by the claimant or reasonably by the record, even in non-arthritis contexts.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant, although such behavior may be reported by a lay person.  Pettiti, 27 Vet. App. at 425.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0 percent (so noncompensable) under the applicable Code.  Moreover, where the Code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.


Legal Criteria - Low Back Disability

The VA Rating Schedule provides the following disability ratings for spine disabilities, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The levels listed below apply to Diagnostic Codes 5235 through 5243 (unless the disability rated under Diagnostic Code 5243 is evaluated under the "Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes").

According to the General Rating Formula for Diseases and Injuries of the Spine, the following ratings are assigned:

1) 20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

2) 40 percent - Forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

3) 50 percent - Unfavorable ankylosis of the entire thoracolumbar spine; and

4) 100 percent - Unfavorable ankylosis of the entire spine.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. Id. n. 1.

Unfavorable ankylosis is a condition in which a segment of the spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. n. 6.

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined. See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IVDS Based on Incapacitating Episodes provides for disability ratings based on the frequency and duration of incapacitating episodes.

An incapacitating episode is defined by regulation as "a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, Code 5243.  Under this provision, if a claimant remains in bed without a physician prescribing bed rest, the regulatory criteria are not met. Id.

Code 5003 (on referral from Code 5242) concerns degenerative arthritis, hypertrophic or osteoarthritis.  If established by X-ray findings, such arthritis will be rated on the basis of limitation of motion under the appropriate Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is assessed as noncompensable (0 percent disabling) under the appropriate Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Code 5003.

Factual Background - Low Back Disability

Prior to October 31, 2011

The Veteran's claim for an increased rating was received in December 2005.

On September 2005 VA examination, the Veteran complained of back pain, weakness, stiffness, fatigability and lack of endurance.  He reported taking Naprosyn for back pain.  He reported no flare-ups as the back symptoms were constant.  He used a back brace and had had no surgery on his back.  The examiner noted that the back disability limited the Veteran's standing and walking and daily activities and bothered his work somewhat.

On physical examination, palpation of the Veteran's back revealed tenderness at the L3/4 paravertebral muscle area of the lower back; there was no other tenderness and no sciatic nerve tenderness.  Forward flexion was to 45 degrees, backward extension was to 26 degrees, left lateral flexion was to 22 degrees, right lateral flexion was to 20 degrees, left rotation was to 50 degrees, and right rotation was to 45 degrees.  Repetitive motion did not change the ranges of motion.  There was no sign of severe pain with movement of the back.  There were no postural abnormalities and the musculature to the back was normal.  Straight leg raising was 16 degrees on the right and 3 degrees on the left.  The Veteran had essentially no reflexes in the upper and lower extremities.  There had been no incapacitating episodes.  The diagnosis was low back strain secondary to left knee disability and surgery.

On October 2006 VA examination, the Veteran reported low back pain that had progressed but denied flare-ups.  He had good response to treatment consisting of Flexeril and Hyalgen injections.  There was no history of trauma to the spine, neoplasm, or hospitalization or surgery due to back disability.  There was no history of urinary incontinence, urgency, frequency, retention requiring catheterization, nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, unsteadiness, visual dysfunction, or dizziness.  He reported a history of falls due to his knee giving way.  He reported decreased motion, stiffness, and pain, but no fatigue or spasms.  Pain was described as aching, mild, constant, daily, and located in the lower middle back, with radiation to the right calf.  The Veteran reported using a back brace and being able to walk one quarter-mile.

On physical examination, there was no spasm, atrophy, guarding, pain with motion, tenderness, or weakness to either side.  There was no muscle spasm, localized tenderness or guarding severe enough to cause abnormal gait or spinal contour.  Posture and head position were normal and gait was antalgic.  Lumbar flattening was noted, but there was no gibbus, kyphosis, list, lumbar lordosis, scoliosis, or reverse lordosis.  On detailed motor exam, all muscles tested showed active movement against some resistance.  Muscle tone was normal though there was muscle atrophy to the left quadriceps.  Detailed sensory exam was normal and detailed reflex exam was normal.  There was no thoracolumbar spine ankylosis.  Flexion was from 0 to 75 degrees, with pain beginning at 70 degrees; on repetitive use, flexion was from 0 to 65 degrees due to pain on motion.  Extension, bilateral lateral flexion, and bilateral lateral rotation were from 0 to 30 degrees, with no pain on motion or after repetitive use; there was no additional loss of motion on repetitive use.  Lasegue's sign was negative.  

February 2006 MRI results of the lumbar spine were noted to show multilevel degenerative changes, and a diffuse marrow process that could be related to anemia or other marrow replacement process including malignancy.  The diagnosis was degenerative disc disease of the lumbar spine.

The December 2006 rating decision on appeal continued a 20 percent rating for degenerative disc disease with history of low back strain.

On January 2011 VA treatment, the Veteran reported low back pain with activity and radiculopathy.  On June 2011 VA treatment, he reported bilateral low back pain that was no better than when he last sought treatment; he took ibuprofen most days and found it to be helpful.

On October 31, 2011 VA examination, the diagnosis was degenerative disc disease of the lumbar spine.  The Veteran did not report that flare-ups impacted the function of his back.  On physical examination, forward flexion was to 30 degrees with objective evidence of painful motion at 15 degrees.  Extension was to 15 degrees with objective evidence of painful motion at 5 degrees.  Right lateral flexion and left lateral flexion were each to 15 degrees with objective evidence of painful motion at 5 degrees.  Right lateral rotation and left lateral rotation were each to 15 degrees with objective evidence of painful motion at 5 degrees.  On repetitive use testing, forward flexion was to 30 degrees, extension was to 15 degrees, right and left lateral flexion were each to 15 degrees, and right and left rotation were each to 15 degrees; there was no additional limitation in range of motion following repetitive-use testing.  Functional impairment of the back after repetitive use testing included less movement than normal and pain on movement.  The Veteran reported pain to palpation in the lumbar area.  There was no guarding or muscle spasm of the back.  Muscle strength testing was normal and there was no muscle atrophy.  Reflex and sensory exams were normal.  Straight leg raising was negative to both sides.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  No other neurologic abnormalities or findings (such as bowel or bladder problems or pathologic reflexes) were reported.  The Veteran did not have intervertebral disc syndrome.  He reported constant use of a left knee brace, back brace and a cane to assist with walking.  January 2011 X-rays of the lumbar spine were noted to show vertebral body height and alignment were maintained, and there was very minimal disc space height loss at L5/S1.  The examiner opined that the Veteran's back disability did not impact his ability to work.  The examiner noted that the Veteran did not have ankylosis of the thoracolumbar spine or entire spine; he did not have any associated paralysis, neuritis, or neuralgia/ and he did not take any pain medications for his low back disability.

Based on this evidence, an October 2012 rating decision granted a 40 percent rating for the Veteran's degenerative disc disease with history of low back strain, effective October 31, 2011 (the date of the VA examination showing that the criteria for this higher rating were met).

From October 31, 2011

In a June 2014 statement, the Veteran's representative stated that the back disability had worsened and that the Veteran had flare-ups with additional loss of function and motion due to pain, fatigue, and weakness.

On October 1, 2014 VA examination (pursuant to the Board's July 2014 remand), the diagnoses included low back strain and degenerative intervertebral disc disease.  The Veteran reported that his back pain has been and is current in the lower back, with occasional radiation superiorly; he reported increased pain with sneezing.  He reported that the back pain was aggravated with prolonged standing or walking significant distances; baseline pain was reported as 6 out of 10 in severity with increases to 8 out of 10 with these activities.  On physical examination, forward flexion was to 40 degrees with objective evidence of painful motion at 30 degrees.  Extension was to 15 degrees with objective evidence of painful motion at 15 degrees.  Right lateral flexion was to 30 degrees or greater with objective evidence of painful motion at 15 degrees.  Left lateral flexion was to 30 degrees or greater with objective evidence of painful motion at 20 degrees.  Right lateral rotation was to 15 degrees with objective evidence of painful motion at 15 degrees.  Left lateral rotation was to 15 degrees with objective evidence of painful motion at 15 degrees.  After repetitive use testing, forward flexion was to 40 degrees, extension was to 15 degrees, right and left lateral flexion were each to 15 degrees, and right and left lateral rotation were each to 15 degrees.  Functional impairment after repetitive use included less movement than normal, excess fatigability, and pain on movement.  The Veteran reported localized tenderness or pain to palpation at the thoraco/lumbar junction over the spinous process.  The examiner found that the Veteran had muscle spasm of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour, and he had guarding of the thoracolumbar spine not resulting in abnormal gait or abnormal spinal contour.  Muscle strength testing was 4/5 with hip flexion bilaterally and 5/5 with knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension bilaterally.  Muscle atrophy was noted at the left calf, and the examiner noted it was likely disuse atrophy secondary to the left total knee arthroplasty (the normal side was 16 centimeters, and the atrophied side was 15.25 centimeters).  Deep tendon reflexes were hypoactive at the right knee and ankle and normal at the left knee and ankle.  Sensory exam was normal.  Straight leg raising was negative bilaterally.  Radicular symptoms included mild paresthesias and/or dysesthesias of the bilateral lower extremities and mild numbness of the bilateral lower extremities; the Veteran also reported occasional tingling of the left leg medial to the total knee arthroplasty incisional scar with radiation to the mid-tibia, at night when supine.  The examiner stated that the left femoral nerve was involved and caused moderate radiculopathy to the left side.  There was no ankylosis of the spine.  No other neurologic abnormalities related to a thoracolumbar spine condition were reported.  The Veteran did not have intervertebral disc syndrome of the thoracolumbar spine with incapacitating episodes.  He reported using a back brace (lumbar support brace) when moving around and a single point cane for walking distances.  The examiner opined that the Veteran's thoracolumbar spine disability impacted his ability to work in that his chronic back pain was aggravated with prolonged standing and walking greater than one city block.  Regarding Mitchell criteria, the examiner opined that a diffuse increase in pain was significant to inhibiting the Veteran's mobility but there was no change in his global decrease in range of motion during flare-ups or when the back is used repeatedly over a period of time; he was limited to a significant degree with repeated use over a period of time.

Additional VA treatment records dated through September 2014 reflect symptoms largely similar to those shown during the examinations described above.


Analysis - Low Back Disability

During the initial period at issue prior to October 31, 2011, no higher than a 20 percent rating was warranted.  Examination in October 2006 showed forward flexion to 75 degrees; on repetitive use, flexion was to 65 degrees.  February 2006 MRI results of the lumbar spine were noted to show multilevel degenerative changes, and a diffuse marrow process that could be related to anemia or other marrow replacement process including malignancy.  Overall, based on the symptoms described in detail above, the Board does not find that the criteria for a rating higher than 20 percent were met prior to October 31, 2011.

Likewise, the Board finds no persuasive evidence during this initial period of incapacitating episodes owing to IVDS requiring physician-prescribed bed rest, as required to meet the Rating Schedule criteria.  

For the immediately succeeding period from October 31, 2011 to the present, the evidence supports the assignment of the higher 40 percent rating, but no greater.  Examination in October 2011 showed forward flexion limited to 30 degrees, including on repetitive-use testing, which provided the grounds for assigning the higher 40 percent rating because this represented sufficient restriction of motion in this direction.  On October 2014 VA examination, flexion was to 40 degrees, including on repetitive-use testing.  However, there is no indication of ankylosis of the spine (any segment) to warrant a higher rating under the General Rating Formula.  

In addition to the definition provided in Note (5) to DCs 5235-5243, ankyloses is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987).  An ankylosed joint is more commonly referred to as "frozen."  See, e.g., Dorland's Illustrated Medical Dictionary 286 (32d ed.2012). 

In this case, however, review of the record as a whole establishes the Veteran does not have ankylosis of the spine because his spine has always had some level of quantifiable motion during testing and has never been characterized as frozen.  The Board is not implying that the Veteran does not have limited motion (in fact, it is clear that the Veteran has considerably less than normal range of motion, which is already accounted for in the currently assigned rating), just that his spine is not fixated in a favorable or unfavorable position in such a way as to constitute ankylosis.  There is also no suggestion of incapacitating episodes having a total duration of at least 6 weeks during a 12-month period to warrant assigning a rating higher than 40 percent alternatively under DC 5243 for IVDS.  Accordingly, the Board finds that, from October 31, 2011 to the present, the criteria for a rating higher than 40 percent have not been met.

Left lower extremity radiculopathy

Under the General Rating Formula for Diseases and Injuries of the Spine, associated objective neurological abnormalities (including, but not limited to, bowel or bladder impairment) are to be separately rated under the appropriate Code.  38 C.F.R. § 4.71a, Note 1 following the General Formula.  As no bowel or bladder impairment is shown at any time, no separate ratings are warranted for either.

Neurological impairment of the lower extremities due to a spine disability is rated under 38 C.F.R. § 4.124a, Codes 8520-8530, as analogous to damage of the impacted nerve.  Under Code 8526, incomplete paralysis of the anterior crural (femoral) nerve that is mild warrants a 10 percent rating.  Id.  A 20 percent rating is warranted for moderate incomplete paralysis of the nerve.  Id.  A 30 percent rating is warranted for moderately severe incomplete paralysis of the nerve.  Id.  A 40 percent rating is warranted for complete paralysis of the femoral nerve; paralysis of quadriceps extensor muscles.  Id.

The Board notes the October 1, 2014 VA examination findings of radicular symptoms including mild paresthesias and/or dysesthesias of the bilateral lower extremities and mild numbness of the bilateral lower extremities; the Veteran also reported occasional tingling of the left leg medial to the total knee arthroplasty incisional scar with radiation to the mid-tibia, at night when supine.  The examiner opined that the left femoral nerve was involved and caused moderate radiculopathy to the left side.  No nerve involvement was noted to the right side.  As this opinion was given by a physician who is qualified to provide it, was based on a review of the record as well as examination of the Veteran, and included explanation of rationale with citation to factual data, it has substantial probative value.  The Board finds the opinion to be probative evidence that the Veteran has left lower extremity neurological impairment consistent with mild incomplete paralysis of the femoral nerve, warranting a separate 10 percent rating.  Therefore, a separate compensable rating for left leg radiculopathy as a neurological manifestation of the Veteran's service-connected degenerative disc disease is warranted.  


Legal Criteria - Left knee disability

The RO rated the Veteran's service-connected left knee disability under 5003-5257 as posttraumatic degenerative joint disease of the left knee, status post repair of torn anterior cruciate ligament and medial meniscus with residuals and limited extension.  Under Code 5003, degenerative arthritis will be rated on the basis of limitation of motion under the appropriate Codes for the specific joint involved.

Under Code 5260, limitation of knee flexion warrants a 30 percent rating when limited to 15 degrees, a 20 percent rating when limited to 30 degrees, a 10 percent rating when limited to 45 degrees, and a 0 percent rating when limited to 60 degrees (or lesser limitation).  

Under Code 5261, limitation of knee extension warrants a 50 percent rating when limited to 45 degrees, a 40 percent rating when limited to 30 degrees, a 30 percent rating when limited to 20 degrees, a 20 percent rating when limited to 15 degrees, a 10 percent rating when limited to 10 degrees, and a 0 percent rating when limited to 5 degrees.

Knee disability may also be rated under Code 5257, based on recurrent subluxation or lateral instability.  Under Code 5257, a 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent disability rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  

Following knee replacement (prosthesis), a knee disability is rated under Code 5055, with a minimum rating of 30 percent.  A 100 percent rating is warranted for one year following implantation of the prosthesis.  A 60 percent rating is warranted with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to Codes 5256, 5261 or 5262.  As there is no evidence of ankylosis of the Veteran's left knee at any time, Code 5256 is inapplicable to this claim.

Consideration of other diagnostic codes for rating knee disability (5258, 5259, 5262, 5263) is inappropriate in this case as the Veteran's left knee disability does not include the pathology required in the criteria for those Codes (dislocated semilunar cartilage, removal of semilunar cartilage, malunion or nonunion of tibia or fibula, or genu recurvatum).  38 C.F.R. § 4.71a.  

Factual background - Left knee disability

The Veteran's claim for an increased rating was received in December 2005.  From April 8, 2005 to August 1, 2005, the left knee disability was assigned a 100 percent schedular rating based on surgical or other treatment necessitating convalescence.  The matter of the rating from April 8, 2005 to August 1, 2005 is not for consideration.

Prior to April 17, 2007

On September 2005 VA examination, the Veteran reported that he had had nine surgeries to the left knee since his initial injury in 1985, and he continued to have problems with the knee including pain, stiffness, swelling, occasional heat, instability, giving way, locking, fatigue, and lack of endurance.  He reported taking Naprosyn for the pain.  He reported that he did not have flare-ups as the knee bothered him all the time.  He reported using a brace on the knee all the time; he used crutches if going up and down stairs and he also used a cane.  He reported having subluxation of the knee two to three times per day, and he had arthritis in the knee.  He reported missing a lot of work as a car salesman due to his knee, which would become so painful that he could not work and just had to take time off; standing and walking were difficult, and he had to stand and walk at his job.  He reported that the pain caused him difficulty sleeping; he could not go to sleep immediately, and he would get three to four hours of sleep per night.  He reported that he could not do housework or yard work.  

On physical examination, the left knee lacked 46 degrees of straightening and flexed to 90 degrees.  Repetitive motion did not change the range of motion.  There was no instability in the knee.  Anterior drawer sign had apparently been corrected, and lateral and medial movement was not found.  The examiner noted that the lack of straightening to 46 degrees to the point of pain was serious to the Veteran, making him limp while walking, and with instability and locking and subluxation several times a day, which caused a lot of difficulty.  There was no ankylosing but there was restricted straightening of the knee.  There was no inflammatory arthritis noted.  The diagnoses included injury to the left knee with anterior cruciate ligament injury and medial meniscus injury, postop x 9 for correction of the anterior cruciate ligament and medial meniscus, with severe limitation of motion and pain on examination.

On October 2006 VA examination, the Veteran complained of left knee pain with giving out at times.  He denied flare-ups of knee symptoms.  Treatment for the knee disability included Naprosyn and numerous cortisone injections with fair results.  There was no history of trauma to the knee joint and no history of neoplasm.  The Veteran reported that he always used a knee brace and a cane.  There were no constitutional symptoms or incapacitating episodes of arthritis.  Functional limitations included being able to stand for up to one hour and being able to walk one quarter-mile.  Joint symptoms of the left knee included giving way, pain and weakness, but no deformity, instability, stiffness, or episodes of dislocation or subluxation.  He reported locking episodes several times per year but less than monthly.  There was no effusion but there was swelling of the left knee.  There were no flare-ups of joint disease.
On physical examination, the Veteran's gait was antalgic.  There was no evidence of abnormal weight bearing.  Active range of motion against gravity was from 15 degrees to 120 degrees, with pain beginning at 120 degrees.  Passive range of motion was the same as active range of motion.  There was additional limitation of motion on repetitive use due to pain, with range of motion from 18 to 118 degrees on repetitive use.  There was no loss of a bone or part of a bone.  There was no inflammatory arthritis or joint ankylosis.  Additional symptoms of the left knee included crepitus and grinding, but no bumps consistent with Osgood-Schlatters disease, no mass behind the knee, no clicks or snaps, no instability, and no patellar or meniscus abnormality.  May 2006 X-rays of the left knee were noted to show postoperative changes secondary to ACL repair and extensive posttraumatic osteoarthritic deformity with multiple osteocartilaginous bodies.  The diagnosis was left knee degenerative joint disease.  The Veteran reported that he could drive for about one hour before needing to rest and stretch, and his son did the outside work and lawn mowing.  He reported that he was a car salesman but had been unemployed for 9 months due to the left knee pain; he was unable to work due to the pain and difficulty walking the lot and standing.

The December 2006 rating decision on appeal continued a 50 percent rating for posttraumatic degenerative joint disease of the left knee, status post repair of torn anterior cruciate ligament and medial meniscus with residuals and limited extension.

June 1, 2008, to present

The medical evidence reflects that in April 2007, the Veteran underwent a total left knee replacement.  From April 17, 2007 through May 31, 2008, the left knee disability was assigned a 100 percent schedular rating post total knee replacement.  The matter of the rating from April 17, 2007 through May 31, 2008 is not for consideration.  From June 1, 2008, the disability was assigned a 30 percent rating under Code 5010-5055 as total left knee replacement due to traumatic degenerative joint disease of the left knee.

On January 2011 VA treatment, the Veteran reported left knee pain three to four times per week.  He reported that traveling in the care flared his knee pain after about an hour.  He wore a knee brace, which helped the knee pain somewhat.  On June 2011 VA treatment, the Veteran reported some decrease in left knee pain, perhaps twice per week.  He wore an elastic knee brace most days and a hinged knee brace when he walked more.  Traveling in the car flared his knee pain after an hour or so.

On October 2011 VA examination, the Veteran did not report that flare-ups impacted the function of the left knee.  On physical examination, left knee flexion was to 15 degrees with no objective evidence of painful motion.  There was no limitation of extension and no objective evidence of painful motion.  On repetitive use testing, flexion was to 15 degrees and there was no limitation of extension.  Functional loss following repetitive use testing included less movement than normal.  There was no tenderness or pain to palpation of the joint line or soft tissues of the knee.  Muscle strength testing showed active movement against some resistance.  Lachman's test was normal, posterior drawer test was normal, and medial-lateral instability test was normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The Veteran reported no history of shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The examiner opined that the residuals of the Veteran's April 2007 total left knee replacement included intermediate degrees of residual weakness, pain or limitation of motion.  The medical history included left knee arthroscopy in 1989, 1992, 1997, 2000, 2003 and 2006.  The Veteran reported wearing a knee brace on his left knee and using a cane to assist with walking.  January 2011 X-ray results of the left knee were noted to show status post total knee arthroplasty without evidence of hardware complication, evidence of prior ACL reconstruction with interference screws, heterotopic ossification within the medial popliteal and suprapatellar region vs. intra-articular loose bodies, and small knee joint effusion.  The examiner opined that the Veteran's left knee disability did not impact his ability to work and noted that the Veteran did not take any pain medications for his left knee disability.

On October 2012 VA treatment, the Veteran requested new knee braces.  He reported that the braces helped with stability but not pain, and he had pain daily.  He reported that traveling in the car flares his knee pain after an hour.

June 2013 X-rays of the left knee showed stable left total knee arthroplasty with no evidence to suggest loosening or infection, and small left knee joint effusion.

On June 2014 VA treatment, the Veteran reported low level stable pain in the left knee.  He wore a neoprene sleeve for comfort on the knee and was getting around okay without requiring any assistive aid.  His gait was normal and range of motion was from 0 to 100 degrees.  There was small effusion of the knee but no increased warmth or redness.  Varus/valgus testing was stable.  MRI testing showed a partial quadriceps tear but the Veteran did not recall when the injury happened.

In a June 2014 statement, the Veteran's representative stated that the left knee disability had worsened and that the Veteran had flare-ups with additional loss of function and motion due to pain, fatigue, and weakness.

On October 1, 2014 VA examination (pursuant to the Board's July 2014 remand), the diagnosis was osteoarthritis of the left knee, status post total knee arthroplasty in 2007.  The Veteran reported that his left knee would become more swollen and painful after walking very far and with weather changes, and he then had to use his cane.  On physical examination, flexion of the left knee was to 110 degrees with objective evidence of painful motion at 110 degrees.  Extension was to 35 degrees with objective evidence of painful motion at 35 degrees.  After repetitive use testing, flexion was to 110 degrees and extension was to 35 degrees.  Functional impairment after repetitive use testing included weakened movement, excess fatigability, pain on movement, and atrophy of disuse.  The Veteran reported tenderness or pain to palpation for the joint line or soft tissue of the left knee.  Muscle strength testing showed active movement against some resistance.  Lachman's test was normal.  Posterior drawer test was normal.  Medial-lateral instability testing was normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The Veteran reported a history of anterior shin pain while running but that was no longer an active issue.  There was a history of a left meniscal condition but no residual signs and/or symptoms due to a meniscectomy, due to undergoing left total knee arthroplasty in 2007.  The examiner opined that the residuals of the Veteran's April 2007 total left knee replacement included intermediate degrees of residual weakness, pain or limitation of motion.  The Veteran reported constant use of a knee brace and occasional use of a cane; he used a hinged knee brace when walking around outside the house and a neoprene knee sleeve when walking around inside the house.  He used a single point cane when having to walk greater than one city block.  There was no X-ray evidence of left knee arthritis or patellar subluxation.  Diagnostic test results showed a stable left total knee arthroplasty.  Regarding the impact on his ability to work, the examiner noted that the Veteran could not stand for prolonged periods of time or walk significant distances.  The examiner opined that pain, weakness, and fatigability significantly limited functional ability during flare-ups, or when the joint is used repeatedly over a period of time, with moderate severity in all planes of motion; exact degrees could not be determined due to the limitations of the Veteran's history and he had no additional loss of motion on examination to reference.

Based on this evidence, an October 2014 rating decision granted a 40 percent rating for total left knee replacement due to traumatic degenerative joint disease of the left knee, under Code 5261, effective October 1, 2014 (the date of the VA examination showing increased severity).

Additional VA and private treatment records throughout the appeal period show symptoms largely similar to those found on the VA examinations described above.

Factual background - Left knee disability

While the Veteran reported chronic knee pain and stiffness prior to his April 17, 2007 total left knee replacement, the 50 percent rating assigned for that time period is the maximum rating under Code 5261, and there are no other applicable rating criteria which would warrant a higher rating for the Veteran's pre-surgical left knee disability during that time period.  There is also no evidence of recurrent subluxation or lateral instability during that time to warrant a separate rating under Code 5257.  Therefore, a rating in excess of 50 percent prior to April 17, 2007 is not warranted.

From June 1, 2008 to October 1, 2014, at no time was there evidence of extension limited to 30 degrees, to warrant a 40 percent rating under Code 5261.  There was also no evidence of chronic residuals consisting of severe painful motion or weakness that would warrant a 60 percent rating under Code 5055.  On October 2011 VA examination, the Veteran did not report flare-ups impacting left knee function or limitation of extension or objective evidence of painful motion (including on repetitive-use testing).  There was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner opined that the residuals of the Veteran's April 2007 total left knee replacement included intermediate degrees of residual weakness, pain or limitation of motion.  Therefore, a rating in excess of 30 percent from June 1, 2008 to October 1, 2014 is not warranted.

Since October 1, 2014, there is no evidence of extension limited to 45 degrees, to warrant a 50 percent rating under Code 5261.  There was also no evidence of chronic residuals consisting of severe painful motion or weakness in the affected extremity, to warrant a 60 percent rating under Code 5055.  On October 2014 VA examination, extension of the knee was to 35 degrees with objective evidence of painful motion at 35 degrees, including on repetitive-use testing.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner opined that the residuals of the Veteran's April 2007 total left knee replacement included intermediate degrees of residual weakness, pain or limitation of motion.  A rating in excess of 40 percent from October 1, 2014 is not warranted.

Further, the ratings currently assigned for the Veteran's left knee disability take into consideration his limitations.  This is so even with factors of pain and use (repetitive motion) being considered.  Accordingly, the criteria for even higher ratings under the applicable diagnostic codes are not met.  Simply put, at no time during the appeal does the preponderance of the evidence suggest that the Veteran's knee manifestations were so disabling as to result in higher ratings; even with consideration of sections 4.40 and 4.45 and DeLuca, the record presents no basis for assigning higher rating for the left knee under any applicable Code.

The Board has also considered the possibility of separate ratings for subluxation/ instability.  Such separate ratings may be awarded where there is both arthritis (as established by x-ray) and knee instability.  See VAOPGCPREC 23-97 (1997).  The preponderance of the evidence is against such separate ratings, however.  No examination has found subluxation or lateral instability.  Objectively, all testing for ligamentous laxity has been negative.  The Board finds the objective medical evidence more probative in this regard than the Veteran's statements made in connection with a disability claim.  Consequently, a separate compensable rating for left knee instability would be inappropriate.

Furthermore, the record does not include any evidence of a distinct period of time when the symptoms of the Veteran's left knee disability exceeded what is encompassed by the 50 percent, 30 percent, and 40 percent ratings assigned, and therefore a further "staged" increased rating is not warranted.  

The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.

The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached.  


Extraschedular Consideration

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321(b)(1) (2015).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  

In this case, the Veteran's service-connected low back disability and left knee disability have resulted in symptoms such as chronic pain and limited motion. The rating criteria reasonably describe the Veteran's disability level and these symptoms. The Veteran's disability picture is contemplated by the Rating Schedule; the assigned schedular evaluation for the service-connected disability is adequate; and referral for extraschedular consideration is not required. Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015).


TDIU

As noted above, the Veteran has already been granted a TDIU rating.


ORDER

A rating higher than 20 percent prior to October 31, 2011, and/or higher than 40 percent from that date, for degenerative disc disease with history of low back strain is denied.

A separate 10 percent rating for left leg radiculopathy as a neurological manifestation of the Veteran's degenerative disc disease is granted, subject to the regulations governing payment of monetary awards.

A rating higher than 50 percent prior to April 17, 2007; and/or higher than 30 percent from June 1, 2008 to October 1, 2014; and/or higher than 40 percent from that date, for total left knee replacement due to traumatic degenerative joint disease of the left knee is denied.




____________________________________________
VICTORIA MOSHIASHWILLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


